Name: Commission Implementing Decision (EU) 2018/1668 of 6 November 2018 amending Annex I to Decision 2006/766/EC as regards the entry for the United States of America in the list of third countries and territories from which imports of live, chilled, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted (notified under document C(2018) 7207) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: fisheries;  foodstuff;  international trade;  America;  health;  trade
 Date Published: 2018-11-08

 8.11.2018 EN Official Journal of the European Union L 278/26 COMMISSION IMPLEMENTING DECISION (EU) 2018/1668 of 6 November 2018 amending Annex I to Decision 2006/766/EC as regards the entry for the United States of America in the list of third countries and territories from which imports of live, chilled, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted (notified under document C(2018) 7207) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 provides that products of animal origin are to be imported only from a third country or part of a third country that appears on a list drawn up in accordance with that Regulation. (2) Regulation (EC) No 854/2004 also provides that when drawing up and updating such lists, account is to be taken of the results of Union controls in third countries. Regulation (EC) No 882/2004 of the European Parliament and of the Council (2) provides that third countries are to appear on such lists only if their competent authorities provide appropriate guarantees as regards compliance or equivalence with Union feed and food law and animal health rules. (3) Commission Decision 2006/766/EC (3) lists those third countries and territories which satisfy the criteria referred to in Regulation (EC) No 854/2004 and are therefore able to guarantee that the products referred to in Decision 2006/766/EC meet the sanitary conditions laid down in Union legislation to protect the health of consumers and can accordingly be exported to the Union. In particular, Annex I to that Decision sets out a list of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted. That list also indicates restrictions concerning such imports from certain third countries. (4) The most recent Union controls in the United States of America to evaluate the control system in place governing the production of bivalve molluscs intended for export to the Union took place in 2015. Those controls, together with assurances provided by the competent authorities of the United States of America, indicate that the conditions for the production of bivalve molluscs, applicable in the States of Massachusetts and Washington, offer guarantees equivalent to those laid down in the relevant Union legislation. As a result, imports from the States of Massachusetts and Washington in the United States of America of bivalve molluscs, tunicates, echinoderms and marine gastropods should be permitted. The Commission will establish the specific conditions for the export of those products in a public health certificate. (5) Decision 2006/766/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2006/766/EC, the entry for the United States of America is replaced by the following: US United States of America States of Massachusetts and Washington Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 November 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 139, 30.4.2004, p. 206. (2) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (3) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (OJ L 320, 18.11.2006, p. 53).